     Case: 3:20-cr-00030-RAM-RM Document #: 38 Filed: 03/02/21 Page 1 of 2




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:20-cr-0030
                                                )
KEILIN LOPEZ LOPEZ,                             )
                                                )
                      Defendant.                )
                                                )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for March 8,
2021. For the reasons stated herein, the time to try this case is extended up to and including
July 12, 2021.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge found it necessary to
“take reasonable and prudent actions” “in order to further public health and safety, and the
health and safety of Court personnel, counsel, litigants, other case participants, jurors,
persons with other business at the courthouse, and the general public.” Mar. 17, 2020, Order
Concerning Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak
at   1-2    (Mar.    17,    2020),    https://www.vid.uscourts.gov/sites/vid/files/general-
ordes/CoronaVirus OperationsOrder.pdf.
       Among other measures, the Chief Judge continued all criminal trials scheduled from
March 18, 2020, through April 16, 2020. The Chief Judge found that the ends of justice
required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial count in
all criminal matters. The Chief Judge has extended the general order ten times, excluding
March 18, 2020, through March 31, 2021, from the Speedy Trial count in all criminal matters.
       To date, the virus has claimed more than 512,000 lives (25 of which have been in the
U.S. Virgin Islands), yet current testing indicates that the rate of contraction of the virus is
slowing in recent weeks. Although the number of positive COVID-19 cases in the U.S. Virgin
Islands increased from an average of 1.8 new cases per day in October 2020 to 19.9 new
     Case: 3:20-cr-00030-RAM-RM Document #: 38 Filed: 03/02/21 Page 2 of 2
United States v. Lopez Lopez
Case No.: 3:20-cr-0030
Order
Page 2 of 2

cases per day for the two weeks preceding December 14, 2020, current testing shows a
decrease to an average of 8 new cases per day.1 Notwithstanding the decrease in the
incidence of COVID-19 in the Virgin Islands over the past few weeks, the Court finds that a
continuance of the trial date in this case would be in the best interest of justice. The Court
finds that extending the period within which the Defendant may be tried under the Speedy
Trial Act is necessary for the protection and well-being of the Defendant, the jury, the
prosecutors, the witnesses, the Court’s personnel, and the general public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through July 12, 2021, shall be excluded in computing the time within which the trial in this
matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that the parties shall file and serve a pre-trial brief no later than July 5,
2021, which shall include the following: (a) proposed list of witnesses; (b) proposed list of
exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-
standard voir dire questions; and (e) proposed non-standard jury instructions related to the
elements of the charges and defenses; it is further
        ORDERED that the parties shall provide the Clerk of Court with a USB Flash Drive
containing electronic versions of exhibits no later than July 7, 2021;2 and it is further
        ORDERED that the jury selection and trial in this matter previously scheduled for
March 8, 2021, are RESCHEDULED to commence promptly at 9:30 A.M. on July 12, 2021, in
St. Thomas Courtroom 1.


Dated: March 2, 2021                                        /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge

1
 From September 30-October 31, 2020, the total number of positive COVID-19 cases in the U.S. Virgin Islands
rose from 1323 to 1378—an average of 1.8 new cases per day. From November 30-December 14, 2020, the
number rose from 1550 to 1828—an average of 19.9 new cases per day. From February 11-25, 2020, positive
COVID-19 cases increased from 2524 to 2636—an average of 8 new cases per day. See Virgin Islands Department
of Health COVID19 Report, https://www.covid19usvi.com/covid19-report (last visited Feb. 26, 2021).
2 Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic

versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Defense exhibits shall be labelled sequentially beginning with Defense Exhibit A.
